Title: From John Adams to Nathaniel Kezer, 5 October 1798
From: Adams, John
To: Kezer, Nathaniel


To the Inhabitants of Rowley in the State of MassachusettsGentlemen
Quincy October 5. 1798

I have received your Address adopted at a legal Town Meeting on the 20. of September. which is not the less Acceptable or important for the lateness of its date. The numerous Addresses of my fellow Citizens, while they have been to me a delightful source of consolation, have demonstrated to the World that our Country abounds in every Part of it, not only with Citizens of exalted Virtues, and Usefull Talents, but with Writers of elegant and masterly Accomplishments. If these Addresses were not themselves proofs of a remarkable Harmony Conformity in sentiment and Feelings throughout all the United States they would be sufficient, if well generally read and well considered, to produce all the Harmony and Unanimity which can be wanted for the Defence of our Country.
John Adams